DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 7, 8, 11, 13, and 15 have been amended.
	Claims 1-18 are pending and under examination.

Claim Objections
2.	Claim 1 is objected to because of the recitation “ and the genome of the recombinant oncolytic vaccinia virus is integrated with an exogenous IL-21 gene, and wherein the IL-21 gene is capable of being expressed in tumor cells”.  
Appropriate correction to “and comprises an exogenous IL-21 gene integrated into its genome, wherein the recombinant oncolytic vaccinia virus is capable of expressing the exogenous IL-21 gene in tumor cells” is required.

3.	Claim 2 is objected to because of the recitation “the TK gene gets functional deficient by being inserted an exogenous nucleotide sequence”.  Appropriate correction to “the TK gene is rendered functionally deficient via the insertion of an exogenous nucleotide sequence into the TK locus” is required.

4.	Claim 3 is objected to because of the recitation “inserted into the TK gene”.  Appropriate correction to “inserted into the TK locus” is required.
5.	Claim 4 is objected to because of the recitation “the VGF gene gets functional deficient by being knocked down or being inserted an exogenous nucleotide sequence”.  Appropriate correction to “the VGF gene is rendered functionally deficient by being knocked down or via the insertion of an exogenous nucleotide sequence into the VGF locus” is required.

6.	Claim 5 is objected to because of the recitation “a Wyeth strain or WR strain”.  Appropriate correction to “the Wyeth strain or WR strain” is required.

7.	Claim 6 is objected to because of the recitation “the genome of the recombinant oncolytic vaccinia virus is further integrated with an exogenous screening gene and the exogenous screening gene includes the gpt and/or LacZ gene, but do not include fluorescent proteins genes”.  Appropriate correction to replace this recitation with “the genome of the recombinant oncolytic vaccinia virus further comprises an exogenous screening gene selected from the group consisting of the gpt gene, the lacZ gene, and combinations thereof” is required.

8.	Claim 9 is objected to because of the recitation that the pharmaceutical composition comprises the virus “at a dose of 105-5x109 pfu/day”.  Appropriate correction to “at a dose of 105-5x109 pfu” is required.

9.	Claim 10 is objected to because of the recitation “formulated such that it is administered by intratumoral injection or intravenous administration”.  Appropriate correction to “formulated for intratumoral or intravenous administration” is required.

10.	Claim 17 is objected to because of the recitation “is administered by intratumoral injection or intravenous administration”.  Appropriate correction to “is administered intratumorally or intravenously” is required.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not recite any method step and thus, they are not drawn to a proper process claim under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112(b)

13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.	Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 are indefinite because they merely recite a “use” without setting forth any active, positive step delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCart et al. (WO 00/73479; cited on the IDS filed on 6/2/2021), in view of both Petersen et al. (Cytokine. 2010, 49: 80-88) and Hoffmann et al. (World J. Gastroenterol., 2007, 22: 3063).
	McCart et al. teach a recombinant double deficient vaccinia virus (ddVV) having non-functional TK and VGF genes, where the ddVV could be the WR or the Wyeth strain; the TK and VGF genes could be rendered non-functional by the insertion of an exogenous gene of interest into the TK and VGF loci via the homologous recombination of a vector comprising the gene of interest under the control of a promoter; one gene of interest is lacZ inserted into the VGF locus.  McCart et al. teach treating cancer by intratumorally administering a pharmaceutical composition comprising 106-108 ddVV pfu to a human or animal subject (i.e., host cells comprising the ddVV), where the cancer could be breast cancer (claims 1, 2, 4-6, and 8-18) (see p. 3, lines 22-25; p. 4, lines 18-34; p. 5, lines 5-6 and line 34 through p. 6, line 9; p. 7, lines 10-21; p. 34; p. 35, lines 6-9; Examples 1-2).  
McCart et al. do not teach that the gene of interest is IL-21 (claims 1, 3, and 7).  However, the prior art teaches that IL-21 enhances the therapeutic potential of anti-cancer agents, including the therapeutic potential of anti-cancer of viruses (see Petersen et al. Abstract, p. 87, column 1, last paragraph; see Hoffmann et al., Abstract, p. 3064, column 1, third full paragraph, p. 3067, Fig. 2).  Based on these teachings, one of skill in the art would have found obvious to modify McCart et al. by further inserting the IL-21 gene into the TK locus with the reasonable expectation that doing so would result in a composition exhibiting enhanced anti-cancer activity.  While Petersen et al. and Hoffmann et al. teach mouse IL-21, one of skill in the art would have found obvious to use human IL-21 when treating human patients was needed (claim 7).
With respect to the administration regimen recited in claim 16, McCart et al. teach that the ddVV could be administered sequentially at daily intervals (p. 34, lines 29-31).  While McCart et al. do not specifically teach administering over 1-6 days, one of skill in the art would have found obvious to optimize the treatment by varying the number of daily intervals according to the patient’s needs. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date. 

17.	No claim is allowed.  No claim is free of prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633